Name: Decision No 818/95/EC of the European Parliament and of the Council of 14 March 1995 adopting the third phase of the 'Youth for Europe' programme
 Type: Decision
 Subject Matter: management;  cooperation policy;  culture and religion;  demography and population;  education;  European construction
 Date Published: 1995-04-20

 Avis juridique important|31995D0818Decision No 818/95/EC of the European Parliament and of the Council of 14 March 1995 adopting the third phase of the 'Youth for Europe' programme Official Journal L 087 , 20/04/1995 P. 0001 - 0009DECISION No 818/95/EC OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 March 1995 adopting the third phase of the 'Youth for Europe` programmeTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 126 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the Economic and Social Commitee (2), Having regard to the opinion of the Committee of the Regions (3), Acting in accordance with the procedure referred to in Article 189b (4), Whereas on 16 June 1988 the Council adopted Decision 88/348/EEC adopting an action programme for the promotion of youth exchanges in the Community - 'Youth for Europe` programme (5) and, on 29 July 1991, Decision 91/395/EEC adopting the 'Youth for Europe II` programme, second phase (6), for the period running from 1 January 1992 to 31 December 1994; Whereas Council Decision 87/569/EEC of 1 December 1987 concerning an action programme for the vocational training of young people and their preparation for adult and working life (7) (Petra) sets out to encourage the development of entrepreneurial skills, creativity and initiative among young people; Whereas in Council Decision 89/489/EEC of 28 July 1989 establishing an action programme to promote foreign language competence in the European Community (Lingua) (8) it was stressed that the 'Youth for Europe` programme would not fully achieve its stated objectives without accompanying measures to promote training in foreign languages, and whereas the Lingua programme provided assistance only for projects organized by teaching and training establishments; Whereas the resolution of the Council and of the Ministers meeting within the Council of 26 June 1991 on priority actions in the youth field (9) affirmed the wish, on the basis of experience acquired in the framework of the 'Youth for Europe` programme, to intensify their cooperation on exchanges and mobility of young people with the EFTA countries, with the central and eastern European countries and in the context of the north-south dialogue; Whereas the European Parliament has repeatedly actively supported the development of actions and programmes at Community level in the youth field, in particular in its report of 24 May 1991 on 'Community policies and their impact on youth`; Whereas the conclusions of the Edinburgh European Council, meeting on 11 and 12 December 1992, reiterated at the Copenhagen European Council, meeting on 20 and 21 June 1993, underline the requirement that activities taken to develop the independence and creativity of young people must be maintained and that vigorous and effective measures must be taken to combat exclusion and racism, particularly through the education of young people; Whereas youth exchanges are an appropriate method for improving understanding and becoming better acquainted with the diverse cultures of the Member States, and therefore help strengthen democracy, tolerance and cohesion in the Community and with a view to creating a climate of solidarity; whereas, in that context, young people's active participation in preparing, implementing and monitoring their own projects can be used to underpin the relations between young people in the Community and their active citizenship; Whereas, in that respect, it is important to promote the active participation of disadvantaged young people in these activities; whereas it is necessary to promote this by the selection of actions centred on the social and educative role of youth leaders; and whereas the establishment of such a Community action, on the basis of previous experience, gives added value at Community level; Whereas the Commission communication to the European Parliament and the Council of 2 September 1992 on the Youth Information Action Plan affirmed the importance for the Community of an information drive among young people at European level; Whereas it is necessary to reinforce the links between the actions undertaken under the 'Youth for Europe` programme and those pursued within the framework of social policy, the fight against racism and xenophobia, and cooperation with non-member countries; Whereas it is particularly important to give the children of immigrants - without prejudice to the objective of integration - the opportunity to discover the culture of their country of origin; Whereas Community action in the youth field is taking place in the context of the objectives set out in Article 126 of the Treaty, that is the promotion of youth exchanges and of youth workers, in conjunction with cooperation with non-member countries; Whereas implementation of the 'Youth for Europe` programme must be based on decentralized structures designated by Member States and take place in close cooperation with the national authorities responsible for youth questions, with a view to ensuring that Community action supports and complements national activities whilst continuing to respect the principle of subsidiarity, as defined in Article 3b of the Treaty; Whereas the 'Youth for Europe` programme should be open to the participation of the associated countries of central and eastern Europe (CCEE) in accordance with the conditions set out in the Additional Protocols to the Association Agreements on participation in Community programmes to be concluded with those countries; whereas this programme should be open to the participation of Cyprus and Malta on the basis of additional appropriations under the same rules as apply to the EFTA countries, in accordance with procedures to be agreed with those countries; Whereas this Decision establishes a financial framework which constitutes the principal point of reference for the budget authority during the annual budgetary procedure within the meaning of the Joint Declaration of 6 March 1995; Whereas an agreement on a 'modus vivendi` between the European Parliament, the Council and the Commission concerning the implementing measures of the acts adopted pursuant to the procedure referred to in Article 189b of the EC Treaty took place on 20 December 1994, HAVE DECIDED AS FOLLOWS: Article 1 Establishment of the 'Youth for Europe` programme (third phase) 1. This Decision establishes the Community action programme 'Youth for Europe (third phase)`, as described in the Annex and hereinafter referred to as 'the programme`, concerning cooperation policy in the youth field, including youth exchanges within the Community and with non-member countries. The programme is adopted for the period from 1 January 1995 to 31 December 1999. 2. The framework of this Decision shall concern measures implemented by the Member States for young people in the specific socio-pedagogical context of the youth field and aimed at achieving all or part of the following: - enabling young people to become aware of the importance of democracy in the organization of society and thus encourage them to play an active part in its institutions, - encouraging independence, creativity and an entrepreneurial spirit among young people, in particular at the social, civic, cultural and environmental levels, - allowing young people to express their opinions on the organization of society and encourage the various public authorities involved to take heed thereof, - making young people aware that it is important to ensure equal opportunities for men and women and to encourage women to lead an active life in all sectors of society, - promoting an awareness of the dangers relating to exclusion, including racism and xenophobia, through socio-educational measures for and by young people, - encouraging young people to find out about, become aware of and recognize the intrinsic value of cultural diversity, - enabling young people to view the European Union as an integral part of their historical, political, cultural and social environment, - encouraging young people to take an active part in society via non-profit-making associations and organizations. 3. The programme shall not cover projects carried out in the context of education and vocational training structures. Article 2 Financial provisions The programme shall run for five years. It shall enter into force on 1 January 1995. The financial framework for implementation of the entire programme shall be ECU 126 million for the period 1995 to 1999. The budgetary authority shall determine the appropriations available for each financial year taking into account the principles of sound management referred to in Article 2 of the Financial Regulation applicable to the general budget of the European Communities. Article 3 Objectives 1. The main objective of the programme is to contribute, in particular through intensified cooperation between the Member States, to the educational process of young people by developing exchange activities within the Community, by other supplementary activities in the field of youth connected with such exchanges, and by exchanges with non-member countries with which the Community has concluded in particular cooperation agreements. 2. Against this backcloth, the programme's specific aims are to: (a) promote youth exchanges for young people aged 15 to 25 living in one or several Member States; (b) support initiatives and innovative projects of Community interest or of a trans-national nature set up by young people for young people, which allow them to play an active and acknowledged role in society and to develop their personal abilities, creativity, sense of solidarity and independence; (c) create favourable conditions for meetings of a high standard; and ensure the high quality of all measures taken under the programme; (d) support the training of youth leaders to enable young people to benefit from high-quality common measures related to the general objectives of the programme; (e) step up cooperation among Member States and between them and the Commission through exchanges of experience and joint initiatives at Community level, and thus to support Member States in their endeavours to improve the quality of services and measures for young people, in particular through activities aimed at providing young people with information about the objectives of the programme; (f) promote exchanges with young people from non-member countries with which the Community has concluded in particular cooperation agreements. Article 4 Positive action for disadvantaged young people 1. Special attention will be paid to ensuring that disadvantaged young people have access to activities run under the programme and to improving the quality of the projects undertaken for this target group. For the purposes of this Decision the term 'disadvantaged young people` means young people who experience the most difficulties in being included in the existing action programmes both at Community as well as national, regional and local levels due to cultural, social, economic, physical, mental or geographical reasons. 2. The Commission and the Member States shall ensure that at least one-third of the appropriations made available for Action A set out in the Annex are used for the benefit of disadvantaged young people and that a similar effort is undertaken with regard to Actions B, C, D and E set out in the Annex. Article 5 Cooperation with Member States 1. The Commission and the Member States shall take the necessary measures to preserve and develop the structures set up at national level for achieving the objectives of the programme, for evaluating and monitoring the actions set out in the programme and for applying consultation and selection mechanisms. 2. The Commission shall also support the cooperation policy in the youth field aimed at developing activities for young people in the regions where few opportunities have normally existed. 3. Each Member State shall endeavour, as far as possible, to adopt the measures necessary to ensure that young people participating in transnational activities and exchanges under the programme do not lose their entitlements, in particular those linked to social protection. Article 6 Committee 1. The Commission shall implement the programme in accordance with this Decision. 2. In the performance of this task, the Commission shall be assisted by a committee composed of two representatives appointed by each Member State and chaired by the representative of the Commission. The members of the committee may be assisted by experts or advisers. 3. The committee may consider any matter relating to the implementation of the programme. The Commission may consult the committee on general guidelines and on any other matter not provided for in paragraph 5. 4. The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter, if necessary by taking a vote. The opinion shall be recorded in the minutes; in addition, each Member State shall have the right to ask to have its position recorded in the minutes. The Commission shall take the utmost account of the opinion delivered by the committee. It shall inform the committee of the manner in which its opinion has been taken into account. 5. The representative of the Commission shall submit to the committee: - the annual plan of work for Actions A.II, B.II, C, D and E, - the general balance between all the actions, - the indicative allocation of funds among the Member States, - the procedures for monitoring and evaluating the programme. 6. The committee shall deliver its opinion on the draft measures referred to in point 5 within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States shall be weighted in the manner set out in that Article. The chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event, the Commission may defer application of the measures which it has decided for a period of two months. The Council, acting by a qualified majority, may take a different decision within the time limit referred to in the previous subparagraph. Article 7 Implementation 1. The Commission shall ensure the implementation of the programme. 2. Decisions on the general balance between the Member States participating in the programme and the different types of actions shall be adopted in accordance with the procedure set out in Article 6. 3. The Commission shall take all the steps necessary to ensure the transparency in all stages of implementation of the programme, taking into account both the wish and the need to ensure an increasing decentralization of the management of the programme, while guaranteeing greater coordination a Community level. 4. The programme shall be open to the participation of the associated countries of central and eastern Europe (CCEE) in accordance with the conditions set out in the Additional Protocols to the Association Agreements on participation in Community programmes to be concluded with those countries. This programme shall be open to the participation of Cyprus and Malta on the basis of additional appropriations under the same rules as apply to the EFTA countries, in accordance with procedures to be agreed on with those countries; 5. Non-decentralized projects and other activities shall be submitted to the Commission with the opinion of the Member State concerned. Article 8 Links with other Community actions and cooperation with the relevant international organizations The Commission and the Member States shall ensure that this programme is compatible with and complementary to other actions undertaken for young people by the Member States and the Community. They shall promote cooperation relating to this programme to allow complementary of action with the relevant international organizations, in particular the Council of Europe. Article 9 Monitoring and evaluation On implementation of this Decision, the Commission shall take the necessary measures to ensure the monitoring and continuous evaluation of the programme, taking account of the general objectives referred to in Article 3 (1), the specific objectives defined in the Annex, the provisions laid down in Article 4 and any information provided by the committee set up under Article 6. During the third year of the programme the Commission shall present to the European Parliament and to the Council an evaluation report covering the first two years of programme implementation, which will serve to redefine and possibly adjust the guidelines for the programme. Article 10 This Decision shall enter into force on the date of its publication in the Official Journal of the European Communities. Done at Strasbourg, 14 March 1995. For the European Parliament The President K. HAENSCH For the Council The President A. LAMASSOURE (1) OJ No C 160, 11. 6. 1994, p. 8. (2) OJ No C 148, 30. 5. 1994, p. 9. (3) OJ No C 217, 6. 8. 1994, p. 24. (4) Opinion of the European Parliament of 19 April 1994 (OJ No C 128, 9. 5. 1994, p. 78), Council common position of 11 July 1994 (OJ No C 232, 20. 8. 1994, p. 57) and decision of the European Parliament of 26 October 1994 (OJ No C 323, 21. 11. 1994, p. 47). Joint text of the Conciliation Committee of 31 January 1995. (5) OJ No L 158, 25. 6. 1988, p. 42. (6) OJ No L 217, 6. 8. 1991, p. 25. (7) OJ No L 346, 10. 12. 1987, p. 31. Decision as amended by Decision 91/387/EEC (OJ No L 214, 2. 8. 1991, p. 69). (8) OJ No L 239, 16. 8. 1989, p. 24. (9) OJ No C 208, 9. 8. 1991, p. 1. ANNEX The following five main actions, each with its own specific objectives, pursue the general objectives defined in Article 3 (1) of the Decision in order to ensure greater cohesion among the various activities in the youth field: - Action A: Intra-Community activities directly involving young people, - Action B: Youth workers, - Action C: Cooperation between Member States' structures, - Action D: Exchanges with non-member countries, - Action E: Information for young people and youth studies. Whatever projects are submitted the Commission and the Member States shall ensure that they are based on a teaching approach designed to promote an awareness of European citizenship amongst young people. In implementing the programme, the Commission and Member States shall endeavour to take into account the particular needs of disadvantaged young people who, on account of long-term insecurity as regards inter alia employment or training, live in a situation in which the precarious nature of their existence is aggravated and the forms of social exclusion they experience are compounded, to facilitate their access to Actions A to E. ACTION A: INTRA-COMMUNITY ACTIVITIES DIRECTLY INVOLVING YOUNG PEOPLE Involvement, initiative and solidarity form the main foundations for the specific objectives of Action A which are based on two major elements: - Action A.I: Youth exchanges and mobility, - Action A.II: Spirit of initiative, creativity and solidarity among young people. Action A.I: Youth exchanges and mobility 1. The Community shall continue to develop its system of direct financial assistance for bilateral exchanges and multilateral exchanges and encounters lasting at least one week and taking place on the basis of joint projects within the Community between groups of young people aged 15 to 25 from two or more Member States, to the exclusion of projects operated in the framework of formal education or vocational training structures. 2. Special attention shall be paid to interlinking these projects with other youth activities provided for in the programme. 3. Assistance for exchanges under this action may not exceed 50 % of the total expenditure involved (travel and programme), except as provided for in point 5. 4. In consultation with the Member States, on the basis of factors such as the number of young people between 15 to 25 among their population, geographical remoteness, the rebalancing of exchange flows taking account of the linguistic situation in the Member States and gross domestic product at market prices, the apportionment of the assistance shall take account of the need to guarantee a balance in the flow of exchanges and equal opportunities for access by young people of every Member State. 5. In accordance with Article 4 (2) of the Decision, at least one-third of the appropriations being made available for this action shall be earmarked for young people who are disadvantaged in cultural, social, economic, physical, mental or geographic terms. In this connection - a reserve fund shall be set up for financial assistance for exchanges over and above the 50 % stipulated in paragraph 3, or for financial support, if necessary, for other activities likely to facilitate the participation of disadvantaged young people, including the preparation and monitoring of the exchanges organized for their benefit. Action A.II: Spirit of initiative, creativity and solidarity among young people 1. Youth initiatives (a) The Community shall support projects in which young people actively and directly participate in innovative and creative initiatives and initiatives centring on solidarity among young people at local, regional, national or European level, with a Community dimension. (b) Such activities may be linked to the exchange and mobility activities pursued under Action A.I because they form the first stage or the outcome thereof. (c) Initiatives to promote awareness of the dangers linked to exclusion shall be encouraged and stimulated in a specific manner. (d) Furthermore, the Community shall pay close attention to initiatives involving cultural expression as a preferred means of communication between young people at Community level. (e) Assistance for youth initiatives may be spread over two consecutive years and cover projects with a Community dimension at local, regional or national level and promotion of the transnational aspect, as well as effective establishment of partnership schemes or cooperation networks promoting the development of either actual mobility or mobility in the form of various means of communication between young people from different groups and different regions. (f) Support for youth initiatives shall have the necessary degree of flexibility in order to encourage initiatives of a particularly innovative nature. 2. Periods of voluntary service (a) The Community shall support transnational projects aimed at allowing young people to undertake periods of voluntary service in another Member State. Such activities shall be aimed at fostering a sense of solidarity among young people, promoting a form of social creativity among young people in the Community and giving them the opportunity to try out new forms of work benefiting the community at large. (b) As in the case of the young initiatives supported under Action II, such activities may be linked with the exchange and mobility activities pursued under Action A.I because they constitute the outcome or the origin thereof. (c) The Community shall also ensure, during the preliminary phase, that networks of cooperation are developed between Member States and it shall endeavour to foster the development of adequate supporting structures where these do not already exist. During this preliminary phase priority shall be accorded to study visits, in-service training in existing structures, contact seminars and pilot projects in this field directly involving young people. (d) The pilot projects should make it possible to try out different forms of voluntary service at Community level, both in terms of the content/profile of activities and in terms of their duration (short, medium and long-term). These projects should also be assessed from the point of view of their practical application for the future, including funding. The financial aid allocated to those pilot projects by the Community shall first and foremost take account of expenses involved in travel, pedagogical back-up, preparation and assessment, sickness, accident and civil liability insurance, where appropriate. (e) Points (a) to (d) do not relate to activities which are an alternative to compulsory military service. ACTION B: YOURTH WORKERS 1. In addition to the activities directly involving young people, the Community shall also support activities targeted at socio-educational instructors directly responsible for youth activities or connected therewith, and at those responsible for their training. 2. The terms 'socio-educational instructors` or 'youth workers` mean people working in the youth field as defined in point 1, and working directly with young people outside the framework of formal education and training structures whether on a paid or unpaid basis. Two categories of activity shall be considered: - Action B.I: Support for Action A, - Action B.II: Support for European cooperation on training youth workers. Action B.I: Support for Action A 1. Activities (particularly brief study visits, partnership exchanges, contact seminars and seminars on the management of intercultural exchanges and language training) aimed at facilitating the search for partners and/or launching exchange or cooperation projects and making youth workers aware of the reality in the Community and the youth work being done in the various Member States. 2. Training of youth workers to assist exchanges and the mobility of young people and other initiatives for young people under this programme, in particular with a view to promoting the involvement of disadvantaged young people in the programme. Action B.II: Support for European cooperation on training youth workers 1. Activities (in particular study visits, language training seminars, in-service training) allowing those responsible for training youth workers in the Member States to exchange experience and information. 2. Activities (in particular development of training modules common to Member States, materials for training youth workers, studies) aimed at promoting a Community dimension in training and further training for youth workers. ACTION C: COOPERATION BETWEEN MEMBER STATES' STRUCTURES 1. Assistance will be given for activities (in particular study visits, seminars, in-service training) aimed at promoting cooperation between Member States' structures, both governmental and non-governmental, responsible for and working in the youth field, and the development in this context of the community life of young people. 2. Activities supported under this action will cover people responsible for youth associations as well as public services in charge of youth questions. 3. Special attention must be paid to those responsible for regional and local structures. 4. Funds will be earmarked to support pilot projects aimed at setting up multilateral networks among the Member States' structures. 5. In the context of this action, activities and initiatives of Community interest promoted by non-governmental youth organizations will also be supported. ACTION D: EXCHANGES WITH NON-MEMBER COUNTRIES 1. The Community will support youth exchange activities involving non-member countries. 2. During the first three years of the programme (preliminary phase) assistance may be granted to: (a) youth exchange activities involving at least two Member States such as those supported under Action A.I, and to pilot exchanges; (b) activities aimed at laying solid and lasting foundations for improving the quality and ensuring diversification of such exchanges. Such activities will cover youth workers, those responsible for youth structures and the information field. 3. During the last two years of the programme (consolidation phase) priority will be given to activities directly involving young people, the forms and arrangements of which must be adapted in the light of the findings from evaluation of the preliminary phase and the overall evaluation of the programme. ACTION E: INFORMATION FOR YOUNG PEOPLE AND YOUTH RESEARCH 1. In conjunction with the objectives of this programme, especially exchanges and the mobility of young people, the Commission may undertake measures aimed at encouraging and promoting cooperation activities at European level concerning provision of information for young people and youth research. It will provide objective information on the rights and duties of young people in the context of the objectives of the programme. 2. As regards the provision of information for young people, with the aim of supporting the objectives of the programme, the Community will have to play a decisive role in supporting the activities of the youth information systems set up by the Member States. Particular attention will be given to information as part of the process of communication and dialogue between young people and the Community. The Community will base its action mainly on four major areas: - developing the activities of the structures responsible for disseminating information to young people in the Member States, inter alia through training measures, - using existing youth information networks at European level, - making increasing use of the media to publicise and promote the programme's objectives and results, - networking, rationalizing and operating data banks where necessary. A special effort will be made to ensure that the information reaches the target groups, in particular disadvantaged young people. 3. As regards youth research related to the programme's objectives, the Community will focus its efforts on analysis and dissemination of data, promotion of exchanges of know-how among Member States and between Member States and the Commission, and promotion of Community cooperation in this field.